Citation Nr: 1009455	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  09-25 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York 


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment incurred from April 16, 2008, 
through April 18, 2008, at Crouse Hospital in Syracuse, New 
York.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to June 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 administrative decision 
of the Department of Veterans Affairs (VA) Medical Center 
(MC) in Canandaigua, New York.

In October 2009, the Veteran submitted additional evidence in 
support of his claim, which was received after the issuance 
of the statement of the case.  The Veteran indicated that he 
wished to waive local jurisdiction review and requested that 
the evidence be forwarded to the Board.  Based upon the 
Veteran's request, the Board will review the forwarded 
material in the first instance as a result of receipt of the 
appropriate waiver.


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care at Crouse 
Hospital for chest pain/heart disease from April 16, 2008, to 
April 18, 2008.

2.  The evidence of record reflects that the Veteran had no 
service-connected disabilities at the time of the 
unauthorized medical care.

3.  Medical care received during this period was rendered for 
a condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.

4.  A VA facility was not feasibly available at the time the 
Veteran received treatment at Crouse Hospital from April 16, 
2008, through April 18, 2008.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses for treatment for chest pain/heart disease 
at Crouse Hospital from April 16, 2008, through April 18, 
2008, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 
38 C.F.R. §§ 17.120, 17.1000-1008 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has filed a claim for payment or reimbursement 
for the cost of unauthorized private medical expenses 
incurred at Crouse Hospital from April 16, 2008, through 
April 18, 2008.  Generally, the admission of a veteran to a 
non-VA hospital at VA expense must be authorized in advance.  
See 38 C.F.R. § 17.54 (2009).

A veteran may obtain reimbursement for such unauthorized 
expenses under either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 
1728.  Reimbursement pursuant to 38 U.S.C.A. § 1728 requires, 
among other things, either that the treatment have been 
related to a service-connected disability or that the veteran 
be a participant in a rehabilitation program under 
38 U.S.C.A. ch. 31.  See 38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.  The evidence does not show, and the Veteran does 
not contend, that either of these conditions applies.  The 
Board, therefore, will consider the Veteran's claim pursuant 
to 38 U.S.C.A. § 1725 only.

The criteria set forth in 38 U.S.C.A. § 1725 provide general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-VA facility for those 
veterans who are active VA health-care participants (enrolled 
in the annual patient enrollment system and recipients of VA 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725; 38 C.F.R. § 17.1002.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106-177.  The provisions of the Act became 
effective as of May 29, 2000.

'Emergency treatment' under the statute is defined as medical 
care or services furnished when VA or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable, when such care or 
services are rendered in a medical emergency of such nature 
that a prudent lay person reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health, and only until such time as the veteran can 
be transferred safely to a VA or other Federal facility (the 
medical emergency lasts only until the veteran becomes 
stabilized).  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.

An example of when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable is when a veteran is brought to a 
hospital in an ambulance and the ambulance personnel 
determines that the nearest available appropriate level of 
care is at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).

In order to obtain reimbursement for non-VA emergency 
services furnished to a veteran for non-service-connected 
conditions, all of the criteria in § 1725 and its 
implementing regulations, C.F.R. §§ 17.100-17.1008, must be 
satisfied:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2009).

Where there is an approximate balance of positive and 
negative evidence in regard to a material issue, VA must give 
the benefit of the doubt to the veteran.  38 U.S.C.A. 
§ 5107(b).

In an August 2008 administrative decision, the Canandaigua 
VAMC denied entitlement to VA payment of medical services 
provided at Crouse Hospital from April 16 to April 18, 2008.  
This decision was based on the VAMC's determination that "VA 
facilities were feasibly available."  As a result of this 
finding, no portion of the Veteran's hospitalization was 
approved for reimbursement.

Primarily at issue in this case are the third and fourth 
elements of 38 U.S.C.A. § 1725, as the remainder of the 
criteria appear to have clearly been met.  The Board notes 
that the second element of 38 U.S.C.A. § 1725 is clearly met, 
as the circumstances surrounding the Veteran's 
hospitalization, described in more detail below, are such 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.

The third criteria require that a VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them before hand would not have been considered 
reasonable by a prudent layperson.  It is noted that these 
conditions are satisfied by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center.

In the case at hand, the record reflects that the Veteran was 
taken by paramedics to Crouse Hospital on April 16, 2008.  
According to hospital records, the Veteran was at home 
watching television when he began to experience chest pains, 
as if someone was punching him in the center of the chest.  
He had severe constant chest pain with no radiation and no 
shortness of breath.  Paramedics were called and the Veteran 
was placed in the ambulance and driven to Crouse Hospital.  
The pre-hospital report indicates that the paramedics called 
Crouse Hospital to advise them of the situation while en 
route.  

Upon his arrival, the Veteran was admitted to the hospital, 
started on Lovenox, and treated as if he had acute coronary 
syndrome.  A myocardial infarction was subsequently ruled out 
and the Veteran underwent a cardiac catheterization on April 
17, 2008.  The Veteran was found to have non-obstructive 
coronary artery disease.  He was discharged to home on April 
18, 2008, with follow-up directed to the VA Medical Center, 
Team Red.  

The Veteran has indicated that he requested that the 
ambulance take him to the VA hospital and that the ambulance 
driver refused to take him there telling him that VA had 
refused him.  

In his May 2009 substantive appeal, the Veteran, in a 
statement prepared by his daughter, indicated that the 
decision to take the him to Crouse Hospital was not made by 
him.  He stated that he was told by the ambulance driver that 
he had to be transferred to Crouse Hospital because VA had 
refused to take him.  He noted that he was in an ambulance 
suffering from chest pain and was not in any position to ask 
for proof of refusal.  The Veteran stated that VA refused him 
for reasons unknown and that he was not going to dispute it 
at that time.  He indicated that VA should accept 
responsibility as they had refused to accept the ambulance 
that was transporting him.  

In an October 2009 statement, prepared by the Veteran's 
daughter on behalf of the Veteran, it was indicated that the 
East Area Volunteer Emergency Services (EAVES) team 
transported the Veteran to the hospital on April 16, 2008.  
It was noted that according to the EAVES team, there were 
certain services that could not be provided by the VA 
hospital in Syracuse, so they had been instructed by VA to 
take patients that had symptoms of either stroke or acute 
coronary syndrome and had ST elevations on the EKG to one of 
two area hospitals, Crouse being one of them.  It was noted 
that as evidenced by the report submitted with the letter, 
the Veteran had the necessary symptoms and therefore EAVES 
transported him to Crouse Hospital.  This resulted in a 
$1,798.00 bill which for which VA was denying payment.  

Based upon the above, the Veteran's health situation could 
clearly be described as emergent.  The Board notes that the 
VA Chief of Medical Staff denied the Veteran's claim for 
unreimbursed medical expenses on the basis that VA medical 
facilities were available as there were no diversions.  
However, the Board notes that the Veteran has indicated that 
he initially requested that he be transported to VA but was 
told that VA had refused his request.  The Board further 
observes that the Veteran's daughter has indicated that if 
patients were having certain types of symptoms, such as the 
Veteran was having, then EAVES had been instructed by VA to 
take the patients to one of two private hospitals, one being 
Crouse Hospital.  The Veteran's statements are bolstered by 
the pre-hospital report indicating that the ambulance driver 
had contacted Crouse Hospital to advise them of the veteran's 
situation while en route.  Moreover, the Board notes that 
based upon the Veteran's health situation, he was not in a 
position to argue about where he should be taken.  

It was ultimately the paramedics' decision to bring the 
Veteran to Crouse Hospital.  The Board finds that these 
circumstances satisfy the third element under 38 U.S.C.A. 
§ 1725 at the time of the Veteran's initial admission to 
Crouse Hospital on April 16, 2008.  

The Board further finds that the actions taken by the Crouse 
Hospital subsequent to admission, including the Veteran being 
given a dose of Lovenox and loaded on Plavix and subsequently 
undergoing a cardiac catheterization which revealed 
nonobstructive coronary artery disease, were part of the 
initial emergent medical care, or, in the alternative, were 
of continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility.  The veteran was subsequently 
released on April 18, 2008.  

Accordingly, resolving reasonable doubt in favor of the 
Veteran, the Board finds that reimbursement for medical 
treatment received from April 16, 2008, through April 18, 
2008, is granted, under the provisions of 38 U.S.C.A. § 1725.  
See 38 U.S.C.A. § 5107(b).


Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It appears in this case that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
Veteran's favor.  Any defect regarding VCAA must be 
considered harmless given the favorable action taken above.


ORDER

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment incurred from April 16, 2008, 
through April 18, 2008, at Crouse Hospital is granted.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


